

116 S312 IS: Prevention of Arms Race Act of 2019
U.S. Senate
2019-01-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 312IN THE SENATE OF THE UNITED STATESJanuary 31, 2019Mr. Merkley (for himself, Ms. Warren, Mrs. Gillibrand, Mr. Markey, Mr. Wyden, Mr. Sanders, Mr. Van Hollen, Ms. Baldwin, Ms. Harris, Mr. Brown, and Mrs. Feinstein) introduced the following bill; which was read twice and referred to the Committee on Foreign RelationsA BILLTo prevent a nuclear arms race resulting from weakened international restrictions on the
			 proliferation of intermediate- and shorter-range missiles, and for other
			 purposes.
	
 1.Short titleThis Act may be cited as the Prevention of Arms Race Act of 2019.
 2.FindingsCongress makes the following findings: (1)On October 20, 2018, President Donald J. Trump announced his intent to withdraw the United States from the Treaty between the United States of America and the Union of Soviet Socialist Republics on the Elimination of Their Intermediate-Range and Shorter-Range Missiles, together with the Memorandum of Understanding and Two Protocols (commonly known as the INF Treaty), signed at Washington December 8, 1987, and entered into force June 1, 1988.
 (2)The United States Senate provided its advice and consent to ratification of the INF Treaty on May 27, 1988, by a vote of 93 to 5.
 (3)The INF Treaty permanently bans the United States and twelve former Soviet republics, including Russia, Belarus, Ukraine, and Kazakhstan, from testing or possessing ground-launched cruise or ballistic missiles of intermediate range (500 to 5,500 kilometers, or roughly 300 to 3,400 miles).
 (4)The INF Treaty, signed by President Ronald Reagan and Soviet General Secretary Mikhail Gorbachev, led to the elimination of entire classes of United States and Russian nuclear and conventional ground-launched ballistic and cruise missiles—2,692 in total—supported by on-site inspections that allowed both sides to trust but verify compliance with the Treaty.
 (5)The North Atlantic Treaty Organization (NATO) allies were deeply involved in the pursuit of negotiation on the INF Treaty and have significant national security interests in the Treaty’s preservation. The communique from the July 11, 2018, NATO Summit in Brussels stated that the INF Treaty has been crucial to Euro-Atlantic security.
 (6)Less than one month prior to the announcement of the United States intent to withdraw from the INF Treaty, then-Secretary of Defense Jim Mattis met with his NATO counterparts to discuss the full-range of diplomatic, economic, and INF-compliant military options to pressure the Russian Federation to return to compliance with the Treaty as outlined in the Trump Administration INF Treaty Integrated Strategy published December 8, 2017.
 (7)Since the United States publicly declared in July 2014 that the Russian Federation was in violation of the INF Treaty’s prohibition on possessing, producing, or flight-testing a ground-launched cruise missile (GLCM), which is the equivalent of the Russian SSC–8 missile system, the United States has worked with its NATO allies to identify a unified approach on the best way forward.
 (8)The United States has yet to exhaust diplomatic, economic, and military means to bring the Russian Federation back into compliance with the Treaty, and in 2018 alone, the United States has cancelled at least two strategic stability dialogues planned to be conducted with the Russian Federation.
 (9)On January 16, 2019, Under Secretary of State for Arms Control and International Security Andrea Thompson confirmed that the Russian Federation offered to exhibit the SSC–8 missile system for the United States, which, while insufficient in itself to resolve its Treaty violation, represented the first such offer since the first United States finding of non-compliance in 2014.
 (10)The United States withdrawal from the INF Treaty would allow the Russian Federation to escape international criticism for its violation of the Treaty and sow division among NATO allies at a time when Alliance unity is critical to respond to a range of destabilizing actions by the Russian Federation.
 (11)The United States withdrawal from the INF Treaty would free the Russian Federation to expand deployment of the SSC–8 missile system in ways that threaten NATO and Indo-Pacific allies without bearing any international legal cost in doing so.
 (12)The Department of Defense has also not yet identified the full estimated research, development, testing, and evaluation, procurement, or personnel costs of producing, testing, and deploying a new shorter- or intermediate-range ground-launched cruise or ballistic missile currently prohibited by the INF Treaty.
 (13)No European or Asian ally has publicly declared its willingness or readiness to host a future United States intermediate- or shorter-range ground-launched cruise or ballistic missile currently prohibited by the INF Treaty should the United States seek to deploy that capability.
 (14)The Secretary General of NATO, Jens Stoltenberg, stated on October 24, 2018, that we don’t want a new Cold War, we don’t want a new arms race and therefore I don’t foresee that Allies will deploy more nuclear weapons in Europe as a response to the new Russian missile, which precedes United States National Security Advisor John Bolton’s statement of November 9, 2018, that there are no American plans to seek to deploy INF non-compliant missiles in Europe for the foreseeable future.
 (15)Any effort by the United States Government to proceed beyond research and development of an intermediate-range cruise or ballistic missile that is nuclear armed will be portrayed in as deeply inconsistent with the United States obligation under Article VI of the Treaty on the Non-Proliferation of Nuclear Weapons, signed at Washington July 1, 1968 (commonly known as the NPT), to pursue negotiations in good faith on effective measures relating to the cessation of the nuclear arms race.
 (16)Achieving the objective of expanding the INF Treaty’s membership to the People's Republic of China, which has deployed intermediate-range missile systems in great number, is greatly diminished if parties to the existing Treaty cease implementation.
 (17)The Congressional Budget Office in October 2017 estimated that the costs of United States nuclear weapons spending over the next three decades will amount to $1,200,000,000,000, or $1,700,000,000,000 when adjusted for inflation, which does not include new systems proposed in the 2018 United States Nuclear Posture Review such as a low-yield submarine-launched ballistic missile (SLBM), a sea-launched cruise missile (SLCM), and a ground launched cruise missile (GLCM).
 3.Sense of the SenateIt is the sense of the Senate that— (1)President Trump’s announcement of the intent of the United States to withdraw from the INF Treaty, without proper consultation with Congress, is a serious breach of Congress’s proper constitutional role as a co-equal branch of government;
 (2)United States withdrawal from the INF Treaty would free the Russian Federation to deploy greater quantities of the SSC–8 missile to the detriment of United States national security and that of our allies in Europe and the Indo-Pacific;
 (3)withdrawal from the INF Treaty will fail to limit or eliminate China’s shorter- and intermediate-range missiles;
 (4)the NATO alliance makes critical contributions to United States national security, and the failure to weigh the concerns of NATO allies risks weakening the joint resolve necessary to counter Russia’s aggressive behavior; and
 (5)as opposed to formally notifying the Russian Federation of the intention of the United States to withdraw, the United States should continue to advance other diplomatic, economic, and military measures outlined in the Trump Administration INF Treaty Integrated Strategy, to resolve the concerns related to the Russian Federation's violation of the Treaty and to reach agreement on measures to ensure the Treaty’s future viability.
			4.Prohibition on use of  funds for procurement, flight testing, or deployment of shorter- or
			 intermediate-range
			 ground launched ballistic or cruise missile system
 (a)In generalNo funds may be appropriated or otherwise made available for the procurement, flight testing, or deployment of a United States shorter- or intermediate-range ground launched ballistic or cruise missile system with a range between 500 and 5,500 kilometers until the Secretary of Defense, in concurrence with the Secretary of State and the Director of National Intelligence, submits a report and offers a briefing to the appropriate committees of Congress that—
 (1)includes a Memorandum of Understanding (MOU) from a NATO or Indo-Pacific ally that commits it to host deployment of any such missile on its own territory, and in the case of deployment on the European continent, has the concurrence of the North Atlantic Council;
 (2)confirms that the United States has not rejected any diplomatic offer to exhibit the SSC–8 missile system or any other transparency measure, which, while insufficient in itself to resolve Russia’s Treaty violation, may successfully move it closer to returning to compliance with the Treaty;
 (3)assesses the implications, in terms of the military threat to the United States and its allies in Europe and the Indo-Pacific, of a Russian Federation deployment of intermediate-range cruise and ballistic missiles without restriction;
 (4)identifies what types of technologies and programs the United States would need to pursue to offset the additional Russian capabilities, and at what cost;
 (5)identifies what mission requirements with respect to the Russian Federation and the People’s Republic of China will be met by INF-type systems;
 (6)identifies the degree to which INF-compliant capabilities, such as sea and air-launched cruise missiles, can meet those same mission requirements; and
 (7)identifies the ramifications of a collapse of the INF Treaty on the ability to generate consensus among States Parties to the NPT Treaty ahead of the 2020 NPT Review Conference, and assesses the degree to which the Russian Federation will use the United States unilateral withdrawal to sow discord within the NATO alliance.
 (b)Form of reportThe report required under subsection (a) shall be unclassified with a classified annex. (c)Appropriate committees of Congress definedIn this section, the term appropriate committees of Congress means—
 (1)the Committee on Foreign Relations and the Committee on Armed Services of the Senate; and (2)the Committee on Foreign Affairs and the Committee on Armed Services of the House of Representatives.